On Motion for Rehearing.
(1) Grounds 1, 2, 3 and 4 assign as error that plaintiffs’ Points 1, 2, 3 and 6 (which we sustained) are not supported by Bills of Exception. The transcript of the arguments to which plaintiffs’ Points of Error assign error is certified by counsel for the respective parties as being “a full, true and correct transcript” of these arguments, and this certificate concludes with the statement that “we agree that same (meaning the transcript) may be filed as and shall constitute the argument to the jury by counsel in this cause on appeal.” The trial judge also certified the transcript and ordered it filed as a part of the record. In Smith v. United Gas Pipe Line Co., 149 Tex. 69, 228 S.W.2d 139, at page 143, *365at is said that the proper way to preserve -objections to improper argument is by Bill ■ of Exceptions rather than by the court reporter’s record as a part of, or supplement to, the statement of facts “unless ■ counsel agree on the latter method.” According to their certificate counsel did -agree.
(2) Ground 5 is that the assignment on which Point 6 is based does not • certify the grounds of complaint with such particularity, as the Rules require. This assignment is paragraph 1 of the plaintiffs’ amended motion for new trial. It is in .general terms, but if a party is to complain of a series of statements which work "toward one end, he must either put his com-plaint in general terms or else must list every statement he objects to. The general ■terms are enough if the trial court is told thereby of the party’s basic complaint, and •it seems to us that assignment 1 of the plaintiffs’ amended motion for new trial • does that under the circumstances of this ■case.
(3) Ground 6 is that the arguments to which the plaintiff assigned error 'in Points 1, 2, 3 and 6 had, in effect, already been made during a previous address ■to the jury by another of defendant’s coun•sel and that no objection was made to this earlier address. We agree that the two •addresses contain some like statements. For instance, in the earlier address it was ■said that “this case — has been presented by •the plaintiff — not by Ed Loper, but — I think you will agree with me and I wish not to be unfair with them — but by some lawyers who have a financial interest, according ■to their own declarations, in the outcome -of this suit.” A statement, or statements, •of like import were made in the address to which Points 1, 2, 3 and 6 assign error. 'However, the later address goes beyond the limits reached by the earlier one. Thus -in the earlier address, counsel referred to Dr. Rowe’s change of opinion and to the statement made to him that plaintiffs’ 'lawyers had a financial interest in the case, ¡said that plaintiffs’ counsel had caused Dr. iRowe to change his opinion, and in effect, if not in words, said that Dr. Rowe’s testimony ought not to be believed. ■ Iioweverj it was nowhere stated in the earlier address, as it was, in substance, in the later address, that Dr. Rowe was paid some money to change his opinion.
(4) Other grounds of the motion for rehearing have been discussed together by the defendant and we will do the same. We agree with defendant that there is evidence that the plaintiffs’ counsel did cause Dr. Rowe to change his opinion and we agree that the defendant’s counsel had the right to discuss these matters in their argument. We did not mean to say otherwise in our opinion. Words such as “power of suggestion” might exceed the limits o’f rightful argument concerning these matters but if so, the excess could have been cured by objection on behalf of the plaintiffs and instruction by the court. However, we remain of the opinion that there is no evidence that plaintiffs’ counsel accomplished this change of opinion by Dr. Rowe in an improper way or that anybody was dishonest. The reference made in the letter of February 20th (about which Dr. Rowe was questioned by defendant’s counsel) to a financial interest which the plaintiffs’ lawyers had in the outcome of the case does not support an inference that counsel were willing to pay Dr. Rowe for favorable testimony or that they did so. As regards the statements made about Sandy Brooks, to which error was assigned in Point 3, we are of the opinion that the harmful effect of these statements could have been obviated by an objection by the plaintiffs and an instruction by the court if these statements could be considered alone and without reference to the context of the argument in which these statements were made.
But such a separation cannot be made; the various statements to which Points 1, 2, 3 and 6 assign error were all really tied together, and at the bottom of the attack made on the plaintiffs’ case are the statements about Dr. Rowe. Thus immediately before the statement attacked by Point 3 appears the statement: “Now, do you believe Sandy Brooks, or do you believe the *366power of suggestion overcame him too, like it did the good Doctor from Galveston?” The conduct charged in these statements necessarily reflected on the witness Sandy Brooks, on whose testimony the plaintiffs depended to show that Ed Loper sustained an injury while at work. See: Scoggins v. Curtiss & Taylor, Tex.Civ.App., 219 S.W.2d 451 at page 453 where the Supreme Court discusses the effect of improper statements by a juror which are analogous to the statements about Dr. Rowe. And the argument defendant makes in support of these grounds of the motion for rehearing shows that this result was intended. See pages 8 and 9 of “Appel-lee’s Argument in Support of its Motion for Rehearing.”
It seems to us that the main question raised by the motion is that raised by the appeal, namely, whether arguments to which the plaintiffs assign error were such that objection and instruction would have remóVed the harmful effect which these arguments might have had. We adhere to our original judgment.
The motion for rehearing is overruled.
Per Curiam. ,